United States Court of Appeals
                         FOR THE EIGHTH CIRCUIT
                                  ___________

                                  No. 98-1456
                                  ___________

Kenneth Edward Murray,                     *
                                           *
              Appellant,                   *
                                           *
Gerald Hollins,                            *
                                           *
              Plaintiff,                   *
                                           *
       v.                                  *
                                           *
Dennis Benson, Warden, Minnesota           * Appeal from the United States
Correctional Facility, Stillwater;         * District Court for the
Robert L. Aufderhar; Seath, Sergeant,      * District of Minnesota
sued in their individual and official      *
capacities; Robin Haffner; Chris           *      [UNPUBLISHED]
Stickel; Beth Norby; Roger Carr;           *
Scott Klaes; Lisa Thome; Brad Patet,       *
sued in their individual capacities,       *
                                           *
              Appellees.                   *
                                      ___________

                         Submitted: July 6, 2000

                              Filed: July 12, 2000
                                  ___________

Before McMILLIAN, LOKEN, and MORRIS SHEPPARD ARNOLD,
      Circuit Judges.
                            ___________
PER CURIAM.

       Minnesota inmate Kenneth E. Murray appeals from the final judgment entered
in the District Court1 for the District of Minnesota, granting summary judgment to
prison officials in his 42 U.S.C. § 1983 action. For reversal, Murray argues the district
court erred in not considering whether defendants needed to use force in transporting
him to segregation and in not finding that his medical problems (related to sinusitis)
resulted from being placed in a recently painted observation cell. For the following
reasons, we affirm the judgment of the district court.

       Upon de novo review, see Rouse v. Benson, 193 F.3d 936, 939 (8th Cir. 1999),
we conclude that summary judgment for the prison officials was appropriate. To show
defendants used excessive force, Murray had to demonstrate that they used force
maliciously and sadistically to cause harm, rather than in a good faith effort to maintain
or restore discipline. See Hudson v. McMillian, 503 U.S. 1, 6-7 (1992). Relevant
factors include the need for force, the relationship between the need and the amount of
force used, and the extent of injury inflicted. See Whitley v. Albers, 475 U.S. 312,
320-21 (1986). We find the correctional officer’s raising Murray’s handcuffed arms
while escorting him to segregation is not the type of force repugnant to the conscience
of mankind, given the lack of any resulting injury other than some pain which was not
documented in Murray’s medical records. See Hudson v. McMillian, 503 U.S. at 9-10
(de minimis uses of physical force not repugnant to conscience of mankind do not
constitute excessive force); cf. White v. Holmes, 21 F.3d 277, 281 (8th Cir. 1994)
(where inmate admitted he was not in pain immediately after altercation and there was
no evidence inmate’s perforated ear drum was related to altercation, amount of force
used on nonresisting inmate was de minimis and not inhuman).



      1
      The Honorable David S. Doty, United States District Judge for the District of
Minnesota, adopting the report and recommendations of the Honorable John M.
Mason, United States Magistrate Judge for the District of Minnesota.
                                           -2-
      Murray has requested remand to add as a defendant another corrections officer
whom he claims shoved him into a cell wall while removing his handcuffs. We deny
remand because Murray did not move in the district court to add this defendant and the
evidence shows he suffered only de minimis injuries from this alleged incident.

        As to the conditions of the observation cell, Murray had to show that the
inadequate ventilation was objectively and sufficiently serious and resulted in the denial
of the minimal civilized measure of life’s necessities, and that defendants knew of and
disregarded an excessive risk to his health or safety. See Williams v. Delo, 49 F.3d
442, 445 (8th Cir. 1995). We find Murray failed to create a genuine issue as to
whether defendants knowingly subjected him to an excessive health risk, because he
attested that he did not complain to them about the paint fumes. Observation-watch
logs, moreover, show defendants checked on Murray at least twice every hour, and
there is no entry indicating he could not breathe or was in any physical distress. See
id. at 445-46 (rejecting challenge to four-day placement in strip cell because inmate did
not suffer injury, nor was his health impaired, and there was no evidence defendants
knew of inmate’s complaints about cell or of any risk to his health).

      Accordingly, we affirm the judgment of the district court.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                           -3-